Filed 1/29/15 Tessie Cleveland Communityh Services v. Loghmani CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


TESSIE CLEVELAND COMMUNITY                                           B251944
SERVICES CORP.,
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. TC023641)

         v.

MOHSEN LOGHMANI,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
William B. Barry, Judge. Affirmed.


         Mohsen Loghmani, in pro. per., for Defendant and Appellant.


         J.J. Little & Associates, James J. Little for Plaintiff and Respondent.


                  ___________________________________________________
      A jury returned a verdict against appellant. Following entry of judgment, the trial
court ordered appellant to pay respondent’s attorney fees. Appellant appeals from the
attorney fees order but makes no pertinent argument. We affirm.
                                    BACKGROUND
      Mohsen Loghmani, a licensed provider of contracting, professional engineering,
and architectural services, entered into a number of agreements with respondent Tessie
Cleveland Community Services Corp. (Tessie). In November 2011, a jury found
Loghmani liable for professional negligence, misrepresentation, and breach of contract.
Tessie was awarded net damages of $388,325.47.
      Judgment was entered on March 7, 2013. The trial court denied Loghmani’s
motions for new trial and for judgment notwithstanding the verdict.1
      On August 6, 2013, the trial court granted Tessie’s motion for attorney fees,
awarding $1,458,101.25. Loghmani’s appeal from that order is timely.2
                                     DISCUSSION
      An order awarding attorney fees is generally reviewed for an abuse of discretion,
though the issue of whether fees are awardable by contract or otherwise is a question of
law. (Chodos v. Borman (2014) 227 Cal.App.4th 76, 91.)
      The record on appeal does not contain Tessie’s motion for attorney fees or any
opposition papers, and Loghmani’s appellate brief does not contain an independent
argument for overturning the attorney fees award. Instead, Loghmani argues that the trial



1      On November 13, 2014, we dismissed Loghmani’s appeal from the judgment and
denial of these motions (B250392) as untimely. We also denied his request to
consolidate that appeal with this one.
2       Following our dismissal of Loghmani’s prior appeal (B250392), Tessie filed a
motion to dismiss this appeal and a motion for sanctions against Loghmani. We elect to
definitively decide this appeal by this opinion and therefore the motion to dismiss is
denied. In addition, although this appeal potentially could be considered frivolous and/or
moot following the dismissal of the prior appeal, given the facts of this case, we decline
to impose sanctions. The motion for sanctions is denied.


                                            2
court improperly denied his motion for judgment notwithstanding the verdict and his
motion for new trial, and simply requests that the subsequent fees award be “waived.”
The appeal concerning these motions was dismissed, however, leaving us without
jurisdiction to review the denials. Since Loghmani provides no independent basis for
reversal of the order awarding attorney fees to Tessie, we must affirm.
                                     DISPOSITION
      The August 6, 2013 order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                         BOREN, P.J.
We concur:


      ASHMANN-GERST, J.


      CHAVEZ, J.




                                            3